Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 07/26/2021.
Allowable Subject Matter
3. Claim 1 is allowed. 
4. Claims 2-5, 7-19, 21 and 23 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicants arguments filed with the office on 07/26/2021 were fully considered and found to be persuasive. 
The closest prior art of record Steeples (US 2005/0196882 A1) teaches, a method and apparatus for measuring damage of an ion implanted semiconductor wafer during semiconductor processing. The method includes the steps of conveying the wafer such that a surface of the wafer is substantially parallel to a surface photovoltage electrode of a head assembly during the semiconductor processing and exposing at least a portion of said wafer to light having a wavelength, and an intensity and modulating the light intensity at a predefined frequency. The method also includes the step of varying the frequency of the light intensity modulation and detecting the surface photovoltage in response to light modulated at the various frequencies using the surface photovoltage electrode. The method then calculates an electrical property of the wafer from the photovoltage induced at the surface of the wafer at each of the light intensity modulation frequencies.
In related art Kleinknecht (US 4456879) teaches, an apparatus and method for determining the doping profile of an epitaxial layer of a semiconductor as a function of conductivity (or resistivity) 
However Steeples et al and Kleinknecht either individually or in combination fail to teach, “wherein the sample is located on a carrier, the carrier is a silicon substrate coated with a silicon dioxide layer, and a source and a drain are lead from the sample, and a gate is located on the silicon substrate”. 
The cited prior art does not teach or suggest “A photocurrent scanning system comprising: a laser generating device configured to emit a laser; a focusing device configured to focus the laser to a surface of a sample, wherein the sample is located on a carrier, the carrier is a silicon substrate coated with a silicon dioxide layer, and a source and a drain are lead from the sample, and a gate is located on the silicon substrate; a displacement adjustment device, wherein the carrier is located on the displacement adjustment device, the displacement adjustment device is movable to make the laser focused onto different parts of the surface of the sample; a bias supply device configured to supply a voltage to the sample; and a measuring device configured to measure a photocurrent signal flowing through the sample” (as recited in independent claim 1).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/Jermele M Hollington/
Primary Examiner, Art Unit 2858